Case 1:19-cv-00383-TH-KFG Document 2 Filed 08/29/19 Page 1 of 31 PagelD#: 3
PRISONER'S CIVIL RIGHTS COMPLAINT (Rev. 05/2015)

IN THE UNITED STATES DISTRICT COURT ig F ILED
FOR THE Eoatern __ DISTRICT OF TEXAS EASTERN DISTRICT OF TEXAS
Loovmert __ DIVISION

Dav Loxton, (dnoNig Diana Vnclsace Gralroste Koy Leater Grahowte JUL 23 2019

Plaintiff’s Name and 1D Number

BY
R. 4 chen p Leblanc DEPUTY

Place of Confinement
casENo._|: | Tov 3A%
(Clerk will assign the number)

Truncale- Hawthorn

 

V.

Q chong PLobblane - Brod Living Stogy

Defendant’s Name and Address®

G Ce Nolnate’

Defendant’s Name and Address

Dowodd Tuo
Defendant’s Name‘and Address
(DO NOT USE “ET AL.”)

 

INSTRUCTIONS - READ CAREFULLY

NOTICE:

Your complaint is subject to dismissal unless it conforms to these instructions and this form.

1. To start an action you must file an original and one copy of your complaint with the court. You should keep
a copy of the complaint for your own records.

2. Your complaint must be legibly handwritten, in ink, or typewritten. You, the plaintiff, must sign and declare
under penalty of perjury that the facts are correct. If you need additional space, DO NOT USE THE REVERSE
SIDE OR BACKSIDE OF ANY PAGE, ATTACH AN ADDITIONAL BLANK PAGE AND WRITE ON IT.

3. You must file a separate complaint for each claim you have unless the various claims are all related to the same
incident or issue or are all against the same defendant, Rule 18, Federal Rules of Civil Procedure. Make a short and
plain statement of your claim, Rule 8, Federal Rules of Civil Procedure.

4. When these forms are completed, mail the original and one copy to the clerk of the United States district court
for the appropriate district of Texas in the division where one or more named defendants are located, or where the
incident giving rise to your claim for relief occurred. If you are confined in the Texas Department of Criminal
Justice, Correctional Institutions Division (TDCJ-CID) , the list labeled as “VENUE LIST” is posted in your unit
law library. It is a list of the Texas prison units indicating the appropriate district court, the division and an address
list of the divisional clerks.

Rev. 05/15
Case 1:19-cv-00383-TH-KFG Document 2 Filed 08/29/19 Page 2 of 31 PagelID#: 4
FILING FEE AND IN FORMA PAUPERIS (1FP)

1. In order for your complaint to be filed, it must be accompanied by the statutory filing fee of $350.00 plus an
administrative fee of $50.00 for a total fee of $400.00.

2. Ifyou do not have the necessary funds to pay the fee in full at this time, you may request permission to proceed
in forma pauperis. In this event you must complete the application to proceed in forma pauperis, setting forth
information to establish your inability to prepay the fees and costs or give security therefor. You must also include
a current six-month history of your inmate trust account. If you are an inmate in TDCJ-CID, you can acquire the
application to proceed in forma pauperis and the certificate of inmate trust account, also known as in forma
pauperis data sheet, from the law library at you prison unit.

3. The Prison Litigation Reform Act of 1995 (PLRA) provides “... if a prisoner brings a civil action or files an
appeal informa pauperis, the prisoner shall be required to pay the full amount of a filing fee.” See 28 U.S.C.
§ 1915. Thus, the court is required to assess and, when funds exist, collect, the entire filing fee or a initial partial
filing fee and monthly installments until the entire amount of the filing fee has been paid by the prisoner. If you
submit the application to proceed in forma pauperis, the court will apply 28 U.S.C. § 1915 and, if appropriate,
assess and collect the entire filing fee or an initial partial filing fee, then monthly installments from you inmate trust
account, until the entire $350.00 statutory filing fee has been paid. (The $50.00 administrative fee does not apply
to cases proceeding in forma pauperis.)

4. Ifyou intend to seek in forma pauperis status, do not send your complaint without an application to proceed
in forma pauperis and the certificate of inmate trust account. Complete all essential paperwork before submitting
it to the court.

CHANGE OF ADDRESS

It is your responsibility to inform the court of any change of address and its effective date. Such notice should be
marked “NOTICE TO THE COURT OF CHANGE OF ADDRESS” and shall not include any motion for any
other relief, Failure to file a NOTICE OF THE COURT OF CHANGE OF ADDRESS may result in the dismissal
of your complaint pursuant to Rule 41(b), Federal Rules of Civil Procedure.

I. PREVIOUS LAWSUITS: Filing jonimihwwk dangat hfe Oe then Z
A. Have you filed any other lawsuit in state or federal court relating to your imprisonment? _* YES NO
B. If your answer to “A” is “yes”, describe each lawsuit in the space below. (If there is more than one

lawsuit, describe the additional lawsuits on another piece of paper, giving the same information.), dea f ‘hea

1. Approximate date of filing lawsuit: Koil A IONT onkorel Y-H-17
2. Parties to previous lawsuit:
Plaintifi(s) Laster Grahase., Diana Hor bashoileSimeetua, Ka bw Las
Defendant(s) Foatnac
Court: (If federal, name the district; if state, name the county.) Eastern (i adr
Causemmenber: 18 1963 Prince tii) Kgl bob leg A1%
Name of judge to whom case was assigned: Rew Clin % VNi cole Mi chill hoya » Lait Ha thoany
Disposition: (Was the case dismissed, appealed, still pending?) Sh 1h Sconevif Phe tf
Approximate date of disposition: | 44 03b 5 haunt 20 cov Go LEP uly 84014 Boyehinus h
Tondo Skill ein) q Jon 2% Bord q Tylon olen ol anew 30 doy qn perro be Laormao

Oy: i ge

  

Rev. 05/15

Paw pare 5 apgerl tn Treinen’ EF 2 intemdwd tho (ollow qf Aone Joly 23 Joa dtu
Case 1:19-cv-00383-TH-KFG Document 2 Filed 08/29/19 Page 3 of 31 PagelD#: 5
Il. PLACE OF PRESENT CONFINEMENT: _{h elond_ ? Ledlane

fl. EXHAUSTION OF GRIEVANCE PROCEDURES: es
Have you exhausted all steps of the institutional grievance procedure? “YES __NO

Attach a copy of your final step of the grievance procedure with the response supplied by the institution.

IV. PARTIES TO THIS SUIT:

A. Name and address of plaintiff: Reo or dawied dawnd: eC Grohodi
Reohand Pleat iolS EN 3514 Ronumonk “Ty 77708
housing L-24 T hd

 

B. Full name of each defendant, his official position, his place of employment, and his full mailing address.

Defendant #1: not Living Shon erocutie Qi reckor

 

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 

Defendant #2: G Teg Ninos +

 

Briefly describe the acts(s) or omission(s) of this defendant which you claimed harmed you.

Ro hon not Gllawed od quiernoe ow lives ot thoes ny nooile q g overnrantol, Seclons mht cal olor
io lakes ng Conab i urvanod Angi | Pron 9 by no veil diay ovttonvhy

Defendant #3: __Donald “Tavme

 

 

Briefly describe the acts(s) or omission(s) of this defendant which you claimed harmed you.

Le Ion wok bollawad on 0 VS Prashant df scbvohon of tin at thawot ao pai Sonn ot US cr frwn /
Geely onrund Wntrren ; vi obo ny Cond tutlonod arqhth by not upholding auabonthy

Defendant #4; _C alin R Grohasite,

 

 

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

tener toned moter  achon), actions d ne ubleat: 0 Fi ov. i ihvolanued-
Violokyny MY ConDhruronnal Aight)

Defendant #5: Coul )q (Sroha we

 

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

Cochor cag urd motten YF achowy 0 (avalvemat with sh mes yrolating my
Conotrtubton ob righty! qa

clshondat (oven nmentod ontshes -
violoiiay conn bute nol esghts

dofarant*)' Non Govern Wn) onkeb on Rev. 05/15
wi Slang Condtitott owl ahi
Dr

Cobia RGabsite napoanible fa pacpl «
Gs

woad fo Q

 
   
 

Case 1:19-cv-00383- THAI G ROP UIBERE PIN os 8/6145" pageldet amma gato deh de

STATEMENT OF CLAIM: {pm'neny danger f serous hysren i 1° y 8° amendmot

. | Svs Conwy! S1® US 343 199, .
State here in a short and plain peers. the tacts of your case, that is, what happened, where did it happen,

when did it happen, and who was involved. Describe how each defendant is involved. You need not give
any legal arguments or cite any cases or statutes. If you intend to allege a number of related claims, number
and set forth each claim in a separate paragraph. Attach extra pages if necessary, but remember the
complaint must be stated briefly and concisely. IF YOU VIOLATE THIS RULE, THE COURT MAY
STRIKE YOUR COMPLAINT. July 99 €felly nane - 2017 ~ fro om

R nnvisa f 7

 

  
  
  
 
 
   
      

i WAN b 7 rl ee Oy Ch evil Ai
a
v's ; ;

 

CUR Greate rengonor bl hor ‘nmnobea i
| G

    

 

 

 

 

 

 

No : ly
fn popaer Comm ted / ph va id
fae Mcdlovd Xnay§ py Madonna! Wyott, rape connedted othn vacoaMlovs, o welafion) §
VI. RELIEF: = meee Anynd ts Fe tn vaninwd dani a1
State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases or
statutes.
git, compensahon, idan anon lop abut ng own ichutisees, honing
lying on aM Mison fur 9S,
UY
VII. GENERAL BACKGROUND INFORMATION:
A. State, in complete form, all names you have ever used or been known by including any and all aliases.
"y
B. List all TDCJ-CID identificaiton numbers you have ever been assigned and all other state or federal
prison or FBI numbers ever assigned to you.
049608 3 B 07047, | Sd 3250 Avmbyr va al Ae hall thig vn,
: M J segrch “ton f+ aw no o
VII. SANCTIONS: rephreg Ol Richond Pleblane whow J fovndis H

A. Have you been sanctioned by any court as a result of any lawsuit you have filed? Oa YES NO

B. If your answer is “yes,” give the following information for every lawsuit in which sanctions were
imposed. (If more than one, use another piece of paper and answer the same Hens Liha /

. Court that imposed sanctions (if federal, give the district and division): fiffeelly th Judas
2. Case number: 3/4578 IY Td 619 486 1b99( NG IA4 lle 1103 2.2 obs mersec! pl7 18
3. Approximate date sanctions were imposed: chs mia aol ola 2
4

—

. Have the sanctions been lifted or otherwise satisfied? YES NO

Rev. 05/15
Case 1:19-cv-00383-TH-KFG Document 2 Filed 08/29/19 Page 5 of 31 ee #: 7

C. Has any court ever warned or notified you that sanctions could be imposed?

YES NO

D. Ifyour answer is “yes,” give the following information for every lawsuit in which a warning was issued.

(If more than one, use another piece of paper and answer the same questions.)

1. Court that issued warning (if federal, give the district and division): Pyle Pumas al simibdod”

2. Case number: 3/4wW~59% (ol4 Tod LISYSE WLSSb IbIAF E(bIlos O/T AIB

3. Approximate date warning was issued: —~

 

Executed on: July 5 David ike (cohol
DATE ;

Q.

(Signature of Plaintiff)

PLAINTIFF’S DECLARATIONS

i

I declare under penalty of perjury all facts presented in this complaint and attachments thereto are true
and correct.

I understand, if I am released or transferred, it is my responsibility to keep the court informed of my
current mailing address and failure to do so may result in the dismissal of this lawsuit.

I understand I must exhaust all available administrative remedies prior to filing this lawsuit.
I understand J am prohibited from brining an in forma pauperis lawsuit if | have brought three or more
civil actions or appeals (from a judgment in a civil action) in a court of the United States while
incarcerated or detained in any facility, which lawsuits were dismissed on the ground they were
frivolous, malicious, or failed to state a claim upon which relief may be granted, unless I am under
imminent danger of serious physical injury.

Tunderstand even if] am allowed to proceed without prepayment of costs, I am responsible for the entire
filing fee and costs assessed by the court, which shall be deducted in accordance with the law from my
inmate trust account by my custodian until the filing fee is paid.

Signed this a5 day of Jul 4 ,20_ f

 

 

(Day) (thonth) (year)

laud Lotte 7 Golhohy

(Signature of Plaintiff)

WARNING: Plaintiff is advised any false or deliberately misleading information provided in response to the
above questions may result in the imposition of sanctions. The sanctions the court may impose include, but
are not limited to, monetary sanctions and the dismissal of this action with prejudice.

Rev. 05/15
Tr the Un ask 5 hio-be-bddes Arak Ho “Sdournent 2 Filed 08/29/19 Page 6 of 31 Page 8
Fon the Eaten Diotiet J Taxoo = Xhihi

Dawid Lester Grohosa , Diana Ha 2[enocd Grahote suafuor Ey kB I+ 2.
o4 Lester Grohe Ke
Vs

Riahond DP Lebbane Brahhilingston GC omaner Gay frblott Pr dow Nouald Thump

Tam J biting Ab 1, 30 7,35 | £fecleaath eo] Endorsement )

of Eccl eo iootren) Matter, f Eclw rool Con fnovenrsy by who ave
Laotec Grohoske | q Diann Hazlewood Grohosue Sweet pra) J Koy, Lester Grohese,
{ Iq Todoy 4 Jods way, PD 5d ad TOC) hoo infor mation that govunman?

code: $59,004 of nercled fo he corrected o my hfe and thi by who
am who Dvann Ha ule wooel GrohosKe ed da, dler Groho je 1S f (4-1 oe
vt Clawit ol%ev alg q Taxon Contec hor Laga| EAics,

The wond J now Place d $2c 2/03 aganavaked| rope 3a Al, OF ageravahed
Soyual) Abuse Sac ao. 90 engag Ing With Condenoun) 2x with Otters and

aw, ef Awcnauting to & sean ky Hinaat nove TDC) quand from Burnay, Lute
Stoke Soh, Totorhe' ) Meyviaw, My chow) Unit Now Richond Ploblanc Unit aA ma hag an
i 0 Han H 1%+3250 & G5 8A avian o

} q G07 24 TE carne naw committed, H awotly
He Jove Never Sean ov heard

q and wartton: oe (ator moto nN) have not natophed,

J Aon vase wily InCMH Cornante d bors QS Bad cave No now tn FOS, 18.40 Barachy
CVarms In dbockww WIM an df Coornel
Es pean

d A4qY | Won i mastt td 3810-2503 inten ception drommuaruaton, 23 3/~-

| Not ang - mMovny ou: 4 1wS4 ~1%74 hRamy diseiaing and rae vl Aion

| ACs of 1879, on Wn SVAALH ION Farallon Hea aot qary AL® though boned fom
mind Contnol , ‘Wome tnodry | horeem Poon dq VLOV-1606 X83dK 09 J David am and

| Koy ED ann bazluwoed (5 rehoge Sweekpon vsed by there on whe we one predestined

q hod, Cle vale | Ded q Naham Jéesac + Jacob, 00 thare hae dled royal He mpaJand

| q Woddphel ia Cartho}c School | Fund § Couaby | Oter pow nok {ellowing fhe Woy «

| Tats a A) Qaeda orl Weauy Loon NA h” a way owt d Mmonteal rtondotis a homo sexually,
q danknoyad Spiarkund le Va avhell ovy Jrhyo jreewil | q Del. Wron deciraiont

Mol And | \pom ~ otha, Ws we look bh” Who habony s ty Chariot in the Mos
way | Heo ( + broom to Vie Cocra Ny Sto avi,

| A339 0
Case 1:19-cv-00383-TH-KFG Document 2 Filed 08/29/19 Page 7 of 31 PagelD #%

 

 

oo

J am raquarh'n your Danvited ad internat fe Society ¢ Eccles oa heat
Mostrar thot J ct Lente r Grohovia, 18398174 (cusnet number) deanching fo"

D rann Hazlewood Grohosme Swart pon Roy Lehtec Grohosice, rivghty, fosdom, by Koh way,
An wel d mpoalh by we oo plaintiffs 6/7 dB, apped 19 4036d 04 1m given pend
q Peg T fort patttion g ramen K Meola Mitral! and Avg | oe IA! onan of
infor ma Pavearrs rppadt nom the SE Cine, AS/O- 2523 in ker cephion communteston
Won Aime 244) -A~T. ) Aa parnonation GL -Gi7 LIS won crmey 00 J bovid Lester
Groowe | Nam ediate night) Might | pyblaty, am to he placed hofare Diana

+a 2le wood Grohoe swekpan Koy Latter brohoske Mon Brush man Ha zlevoeo/

today 14-4036a ~ 617 218 | plaratdfs themadshad thor 314S9%-6I4 76A 20/
US Moaimct Lewis S 3444 Moaws [at ANON | No guilty 4 AGN (AvolvEemant,

Than QWD I MLA how, inPon motion by Forty memy j d Koy Lanter Grohoshg ¢Qiann
Vrazlawood Grohatar Dwerakten whey heen ahucin

| qd Har 00 aloo olen pom CAlvin KlsrokhoMe pe ops e\ fomsly nephews) F Men

| @| Moshed Youn pent toot J David han heon protected prem by Koy t
| Dian Warte wood bohothe Sutton individudfy, —
denny Inch " ing, \ Vi Y Nony Bough mar Hazlewood 9

4 the wm hn a pr longed” parca e/

This we hour heen tna ann J noven Knowing y
Neoded a MUN ts) fy avin DOUA

| Conay Y Rowri'(ho q Ord ting

inko- Mm oA A Coll IR Groh oa
Onan 4 q outing “AA Woontny -~

| Thane Know we @§ ods way Mig will Went \
| MLS1\G | hooks ,

| Calvin RGrohoste,
A3Zi- 239790,

q OW Nive , MOVied | money / Dan,

. Cm tytn and J canno}, US® poo
Canne)} pe hald Ly a by Jy 23 aO\4 So testy t

 Wwodrschonge 00 van critical gow nny
f q yreedorm 1 parr . of OW Lond ¢£ Savion (
E mmanush o| oun Viney fo mom [eat

0M OV Wor/ ef

¢ HR iY 23 poole Ralagat Nov
q d ole and ()?eeneon Comin

VS Uwiok Yoohova Immonudf
Case 1:19-cv-00383-TH-KFG Document 2 Filed 08/29/19 Page 8 of 31 PagelD #: fig

ee

You one d Asal d waonglly inconn conotec! da B5Gadcavseno in TAOS Cavieno

H8 da Brody Clavms Lngffective Aksi ssfance J covnaeh Thin J Exohs Alj la-1¥ LaveOils,
is how We one sat up , a0 John 15/26 Com/arter ; Spract df huth rs Srsconnal,
From my woong |u| Inemncnation Diann Hazlowocd Grohosu 1's wrong bh
Incmacmoled J clubhead mother Io %86 M6 9A9 ble M03, o0 Roy lester
5 poho Sinn f huimy abvied, Wnoned, 00 we Stand foqentler and someones use
Trent to dunn vy gd ore anothe, 337-/58-D 15 2ypOSuNe Coaay | ford lfo LA
ROY FE Di ntrrct Count, Michael Vetaon, NOt doar in laart intrest for childaen OF
Pisonens, John Sid, nolo X33, 603 00 Coby 13 sown Sick not ow Iivehe

This Roy Larien Grohoun 1) Dianaha Z\ewood GrohoWne <weekpen 00 thurs fwe wold not
40k J Domnd Lester Grohoske. LP 1 A eranaen FS q Mocks Spink gusill, and 7m o
15 saan how innownt Hon) One Thovah Fann«| j Counhy ) OUF OAL of Cecles ngteol
M wear | APac Shakun d Cohform ion q bf. nok jollowad Correctly '
Drawn Wa rlowogl Grohe Shy Swe \\ Sean iny d om alice Suhss/ ‘
| Teneo Fabt( Coury by hen etlen Mon ck My ee ” ae
WW od sches) Roy Lutter Groko i ee ai

wm $c ) Key She seen fo ya Vp; Ds ann ($ So panownt, Key Used,
| they sean 00 my Nokeckor’ 09 Yamniay of K~Co Using toilet on my Sei] iS Soen
i O 4 Chee \ ) ¢ yAnenv dhe onyans ZoFton | Nor {) lonn Harly wood Grohe thy oy
| Roy Loge GrohoU 03 pawn d Aeros fd Hearn, oy evo Heaven is

Y Jee | 1 ¢

A he vacua Mood by wvtnamen atony Ne WO): OB-1l Jd math clang Tan Sah a
Cawtnel Tear College , im Seurny d dale Wind iq hth how J was Ae} up fho-yh
Dodbarory yy Dods Apgoialed OL conned tong peopl f- ds fpeot Jorn oS comnyy.

J Wo not Aude d Dertlor wo Boy tA Vana Hazle mood Grohoshy duc fo an SHi 4 and

pow seen q Kes Hoi end , Rvcikeousnang, Phe gone) Dad vested th U5 f Ho Woy ,
Ohedienu {Yeshtiostion j (0-2 Aeobimodiwn \ collin, SOMME Gnd
Case 1:19-cv-00383-TH-KFG Document 2 Filed 08/29/19 Page 9 of 31 PagelD/#! 11

—_

T+ 9 4 long 2 amounts of (Nonay d Ow |iwed , land, Music, hook), moved,

Bods won) tars we hove neeel d my Dilg placed connactly y mnu th Meds
Somers ig ety thot otley \ived heal thot if thd 10 Mari fester! those Y ane cantelle/
Our lo<@ whot They hove Stolen 00 (A! monipulobed g how 1001-1940 ffoav of
hola N4oletravds Jonemiah YB 10 297 {alae frcteou! "1 [praveletot Claims, Gen

Wn counks of mMomicon treed Tawmnon Zoulition and Subversive Act fies 23 8/- 2490?

The d MF 1OFAL AYN not o way on ony ON to Chaim my (py ot Diana Haz kwooc/
Crohosn, swanturn 01 Roy Loder GrohoV Mt IOML MEIGS ie, Jn 81326, MEZ/Y
Dour lb: IS Lev Vis Erna TDG | I eanta 21/7, enimrand (nfAi'ny enrout of a Copy ght,
Tm 4 4 nen Many Woalh Sholl loa Mott Marni [Rat Hodotiany 4, Pol, o tle Hoh bbMa ,
Yitw ff. adenay JEHOVA, Bag oeg om Ending Maha }Omeqa LAM, Elohim, Aline wt
Ded, oton — Y omhova Se” Jagus C oF , Linmanud Emmonuel, Kray f Monge Lond go Lon,

This 1a how oth AL Can called ouk of p20 pho ML Av thagat +o self totlr not berry
vhed a Submiadilye and Leman of panor ng OW hve, her thorn lucy i Lowand ly
Soin land ty Combinnhiay od WE ont Dad on jOo)- jOYO, PO#Zy | ol ax tertimony

Tkpaled 37.04 4377/0 ao J Pod fg f alaidlintion J pecead |,
XY

op OW ORL q roel fo Know Roy Ladte x GrohoShy Diana Kazk wood GrohoWt $0 1 Anowuf
SS WeoX enn on J Mawids Soverriqnty dud q| Is ath, me

ght s of om lim, free, born Spot
pom andy J OVQAA me proparn o/7
posing Jomtabey In, otla forms 7

d lake, hi naa ight unnoamed du'/ patent.

ra Grohoshy S wertpon Roy Lassen 6 oho

q calling I anawared OS-\1 thot Soperoded| them
O94 BAS 0 | hot Woohoo Chunk who May
Keblorrventien Mosher | va) Wartnhn ia Leen

J Dow vb 4 hy Mow. |2d F ) IAnKW azlewe
on Ricnond Plablanc Unit ia Tan,

Veg \ | Poliy numbans in ADT, 30 71635 Ceclon vanticof Endonse pyri
\ wo ‘ : .

John 15.26 Cominded i Seiack of Thoth Pies 9499/17, 4764 18 Cha.oteale Porng
Hely See Woah myen Cransoay Ot Bamay C Black Chaglin J the Sencle,
a ne - . Cc
Case 1:19-cv-00383-TH-KFG Document 2 Filed 08/29/19 Page 10 of 31 pagtiDy: 12

a

—

0p those qiveln One /e2n [alten Shot the Mory J ol 4 Ponanta narded, mey

O}0/ ,

The naa d Diann Hortowood Grohove swaatpon Roy Luter Grohosht d eu thus huss

d Hods way Ehot my Dile 1s hie thot (notects them and oreo them of dob Exaa

Ti, MS 10:1 M+ 1B.lo IN 8 B2b, MY 714, Novtlov!B Lav IFi lS, Ha wend.

The noecl of Niann Hazlwood Grokolar Sarto ran Koy lealer beohoshe of oun tus hvs
q Mody woy thok my lite is his Hak protect them and freer Ham o oot
Broa 7496 Me 10.1) MEIBE GIN B32 b Wt 214 lout JG. 1B, Cov IVE 14a word,
The ianewk od bI7ev 3B 19-4036 v0 #105 we have ability d B01 US 0; dFntcH-
ears $3449 9 bl tev Tod hsyan 3iev $98 That freed own lis f hlare frus Pana
Hazlewood Groh ose Roy Laster Grobowr q any blame a we cannet he b/amec

yd howe 4 dole by Scripture Eccles idfiuy matted ~ comtnovdy Wotton Vionsy 6O

| US 674, 148-4 127) aw thro is naaded Iby pct US qoven mont Tavon 9 Overman

| fe evan, ovr \iWd and regis q Hho lands /

| ADT30 7.35 90 muhny J Chergy men thot €§ Seon eon Vn govan iment on/

| Ymsenacs 00 VSarhyrany Muhag XCF 1689 979 fromy chr vphne and pas usboiten

| Gr 4 1874 |

| Ay q today 4 Archowel 0 Leblanc , of Michoud Unit names duo nap orted he

| Ve\a@ qd The Mantya 1 Pers hens Donadd Thump ) Chal in d Sone bony C Blac

 Owd Wl Tev AWS TY le Fodnod Cour), Mending o than, Donald Tromp

| Ws q Ecclu inhoud mre, ids of how wy, govun witty J Bad, Av

0 aon Hale wood GrehoWn $ weareun {Re Laste, G rehoWu gf Dod Unit,
Many Bava man Haztlonood who had pod ay im wont pniionn rhahed
| Any nor qulty “| any Coin o1 o [fend hot by acwusa) with J
he

Case 1:19-cv-00383-TH-KFG Document 2 Filed 08/29/19 Page 11 of 31 pagdlo%: 13

 

[ent he/ore Roy Lodter Gholi and Diann Ha zlewosd bro hose swat , Mon
avgqhman Hazlewood , its Say J action) by aco s.n 5 q No Souws oa polio y
POW haven OO Onchwtnation, Cohuuor, influence, clecaption ) ry og SF Pave
Lecter Grohoe Diana Haz wood brohopt suento-en fey Lester Gohesee , Many
% aeqhman hoz hewoce! On DAVLALIGH Die OX) Wihe Wa harpank gentle on oO clove,
Nas olecoy is Ten ay d 0S-\\ HV S02" emnity 6. 4a\ngt J Qoud Loafer bre he be
and ee f Calling J andre and tly Sup pewr ofl cn ima boy As 208
BS. lot, very blared, otter from abou sq othen,

Proton thy QA SiN by Diann Hark wood Grohosve sweetprn ; Ko Ledley GrahoWhe ,
M1 oy Baughman Hazlewoe) - \&q ~ Mhat ¢Nm Grohowme, i+) Soun yne oheu wey
Nea J d Obsolete Oi(y thet Cow ha owen 1S alnendy prcuen in aarth aud in
gave Y Spray | Hr Will he done in amtha o ik 10 (a heaven s¢Mm+62/0
| J san ow \iwy Abssed on Dalabians Y Kad) apoombed ye only by lho fim can
| J he o| Wo jonty hy Hhotiwe tan / he thi d » callay ‘ot Ofer J 00 my ble vo
So powanr(u Chow , iS Roy Lesher Grohoske, Diann Ha zleweod broke JE ¢
W ony Baugh mown Haze woor | Al heat tMany Grohosig aud Cin R Grohe, thot Ao!
| done Wrong torah hod a acceptance vik \ law hollowed oudsidle nffuence phot
| J David (Mrann, Piveskpon Roy Many & Hazlewood fovght eqainat thot by
Sovennignty is only by mo Con [anion in hfe that 1s saan ag anit
my Moreckors and J d Mody Way Yoo avo, jChnvot 40 COMnL , L pe Aaory whore
J David Brana, Roy NR Sewn fown ayant (eaemagon flaminott of

Cr uy Gagan Dey humanity Ow Sy fe mode font ys by John 197 3G Comfor fen

Sein of Thur 00 Otte d there Know they is fous ond 15 pot same ov
Wrors qs

 

J David Qiann Ho fowood Grohatiy, Suwekpon Roy Lotter GrobpMe Al qf fp
Wood Mow} ar CoV prope Who did Not come wo Jife Correutly db

they
fl
Case 1:19-cv-00383-TH-KFG Document 2 Filed 08/29/19 Page 12 of 31 PagelD#: 14

 

Roy Lester Grobowe [rann Ha ele wood Gach osha Soseet poor One ¢ pirecletianfion
q Mararag J corrachy Nobatian s ‘/ mari/ert hy hav! an Ap of & sunvaatt ¥ ford
Cho. oh boy Dod) with not mansy NO One afae 1s Seen qd my Dif. No ene
Ore able fo do whet Camibe dliscuned by Spratt d Thoth,

A) 7,30 7135 wo Mutiny 4 dlargy mend q| Michoud Un \F now Rochon Ploblan ¢
Mors ay hy Usrgy tran Urke nto oe brem Serac fur) dicen wank and
ordain pe™ J Novid Lo dhe Grohe We by John IS,d6 Gnfurtey, Sprait
[Th 00 erimcnel inPaingamok f a coyrrgit by intircaphin /
Commu ri othon AKO T IN OW Jw sy Lom ay J David fe he plod
OW Roy Utter Grohoshe, Diann Ha 2 La woae) GrohoWe > wartnen Oo we
Yh nee fran aga\ ad} 2x Lona) Hot caaded to funn, Hoy im D2en how
q Sovsrerinby of Pod way 1 09 Chargy men + coulss tnvles , mighti, obvrout
\ 0s 14 33 ponols July 3 AAG) Novia .orK dvodranye tant Mow eat ott A
Aen ret inveluemewh f trameon jbeamenians, Bim he 3 3lo men and Hs},
yoo) $ Scandals te of QUHony agamat my dy f Sprnf dwell
| TAY posdod q Ww rn de) | iNEMnaAM en | y4 0),
| He wes

 

(p mon Ahund owhly on out,

| J Sou La then G reloShe 1; Diean a 2s wood Grohe ng Suef RIA Re latte —
(gro ho We ¢| arg C cclod ian kk LN Matley Awd Crime Vickimy p 7

| Und Dtamding Dar af fovrdiny Mm OM Noucetin and Pein

| " Onponating by
\D way of Sprertval power, J how Upheld NM one d ltia Cho bon o pleat

- ~~
d apomta | | Sed) woy ; Chen, - amily, ON d nae vA herd /y 1g he. pond

Le ol Yorba aquorstenamety | pacele pact by, fur Iho way of oun Sivses
Yet how Porolied US MEIB: 15-2018 OD ow Ow War howd Hos wra f His pron

wen rare An ore Dowrouvadin Aa Mond he ra hindi St
ome 4 11% Spamant | the singly J binding s Sh

| ” Sp arb und authonw 4 Now nacded FOovxwmaN tr lA @e
goeteed tty henna URdnr ren ol , ‘
oh

7 feemad
yny vw + whe and jv 70
Agel) Kou Lea len Gro oaks hate Hectic a8 Tb ly echo pnd ehh
Case 1:19-cv-00383-TH-KFG Document 2 Filed 08/29/19 Page 13 of 31 PagelD #: 15

Ey hibit 8 j/-2.

 

G ec\ayrod+ ool Confrouwp 133% Watson vs Jonas ¥OUS 679, 7240-4 ie7l

BN a cman Matn del uneley oo

\s of AUINS WO We oppaened Ainened ,  ennrovtecl oniler 00° The

riagit of publicsty tom med take Mig hfs ne oJ neeec/ guestione</y

p Mero, Dod) way wond, wonky will, pwns tec lonnupfedy SreLen

thot pe compensed of bb of ou 1A / Atel »

Hghh ¢ publiaty nig bo conteol He ver ¢ tH own Name plotorne
Or. Mkens &nd:. to Pras qnothes rom commun benefit without ones
Ronaank State law Oeated intelle ctu. Moperty night is a.commen cil

— teek oF vafair competition Et 1s a disteret leqal: Category nor ust
Qa Krad A trade mac Copy TG hIE \" adumtimangd Oc nigh f parvacy. .

| J Troms MNecontiny The mgs pub eaty and privacy 163 at l-d ached Qooo,

Lis 4 prevesed complarnty Jhone had Staten intercertion of communtcofion ,
\S how thays hoe Selah Toom my Spinttund pests + Wond hog al acrr@ks
dn 4 ongias, thok hy Holy Ghost of J a tnoe d od Mig wa iy
NY q| G poate mophdb J how erplarred previovs Word | o) Jd lworned ,
Th 0 o| TAYE in Richard P Lchlane Law hibiany nok a ok mea a sane
doy Mind CoWhno\ WON) bau than they Slowed clown J therm adfrond
ON | *ovoy Qi. US power Eccles raption! Gourn ment fun
| Sink authon vty by Sonaarqintiy’ tue {l » Jhb 19,406 Comforter Spiatt of Act,
9) Bema Tee 00 do aiing and have giney of aad dinauk ap acknovechors
q ANS con | Vaaounvents Vistbors Ef BNSiae an) J have AYE ley cod,

T readaun Now 4 \dand, 2xglonakjony, Vie J howe hoa q tO bh dhing podveiny by
lows . Lohan BH anne d wine t Row +) lana Sweet por wronged |

Pra arn Mo howe, Stolan low J Navid’ qd Ons q flo Cherern leaden) df nobion
by Itin Sp MedWtnotion ) posed f oan Ming, Kom:8 ; 38,4 4,30
S declare, Uncles : Yas
Case 1:19-cv-00383-TH-KFG Document 2 pF iled 08/29/19 06 fa a ID # 16
J Davicd Logper Grob oshke bot Lit Lairbetey
Ex Bra

—_

Eyal: I2-14 Ex Alle, Lav 40:13, Lov 18: 6, Davtd3i12,L£3 0/11, MAISY JV Bi
3Ab, psalm a3, Raval: 7, Dork 1b: 1%, Lev /F: 1S, lean 7117, Jilin 7/17, John /Tit7
John fia | | Timothy 96/8, Jconin J; 7, Ezna Di AG, lou €: /-7, proverbs '8:
AO / Romans l I Pater Ail3 L4I5 Mol 6:78, John File, /Joha}é $, am 1.20, deorin
11314 Phil 2216, [coin 3113,

JEREMIAH 93; 30 48.10, ay Mod gives WS not fo Lonnep Hin wont Ia Ais

Poot, Pai 10 whee We hove prophets o baal, [ odae apoifas, frsemmanons

illumined y of M) OFA yar Can See mind enrnel ; coimrel ns Ot+(nr gouein wif
Ok Ava ,

| Toye USod daviay fo sfeN from J Jand lostern Coho (6388 14 bho ston

| i Dann Hazlomood G rohoshe Sueckpon , Moay Brush man Hazlewood, hoy Lenker
rohowte 00 of 3B Kazle wood , felhat ¢Mony Grohorhe

L howe hod bo he wnon IY Inconncoroed fo he core 00 itt bdonplerny bow yy

d [toly Chet ty kay J Daud Lola Grhora , Diann Harte wood Grohoihe Cceetaon

Roy Lealer Grohowe in Prison ot q

LYS coday Fo0ld Government is of nsecod +o {cllow hecavse f boaplony dong fa

Sede od J Daud Luster Grohede fo bold J bout Gran hip thet jaalovs posfte

hate dont Sinw im O hoy ; wy Vile 1 Aaeded yn World, Medachs ¥ d won

| WY Vie Nein q NY Molectons Roy ¢ Diann hone heen Vded) thin people

hove inkanborMy haved J anevad Woaplernony bly Ghoit yy ley lo

Wok ddsvan be Fog ht dus tv whe ovaseen Ham Mow) \+ Many faa Hay

Wont thay howe aA thrert fo lf  otlen a) it) all manipulated

and qovanmewts have set Hemacky up 00 ods Iti'm so// hegisnrry and

Ondiny Mpha FOmeq9 , Lond Hosts Con{ovnd) ”" J David tree rm o be

N iby counad by aul LIL Sumpovatiny GS a Rout Didnn yf Many /
WO) OWA nan Ww) wh auart might} ay PAW’ far Lk, _——

 
United Stokes DigyavoedgayiH/KFG Document 2 Filed 08/29/19 Page 15 of 31 PagelD #: 17
Lan the Baofenr Diaprrct of Tax

 

Davidlo orler brohovia., Disp Hacked Coches
Vs

Kiehand Ph eblane Brad Living sto.
Governon Gaeg Ab he tt Govern reutEati fred _
Prss choot Donate Thump NOW - Govengmont Entif2d

0) ! Juma diction aod Vanve

This is a civil Aachen Guthori zed by WY USC Sechon 1983 fo nudrew fre
damivation j una colon q Stote. law, of ight sacunedl by fre Conotitefon 7
the United Stocked The Count hoo j vargdtotion yrds 2% USC Section 133/ and 1348
(a)(B), PlaiadiFF seas daclmotory mela pyaovant fo dB USC Section ago!
and AdO2, Plaims Claims Foq ra yunctive roof oe avfhonized hy Ag USC,

Suction 2983 and A984 and Cole 6S of the Facerol Rola o Gul rocedine.
The cours hoo d velo metal jyavo dation Over plaiat iF 5 law elas yacloA
AB USE Section 137, Ploimti Pty Foun Tort Claims Act claims one authonzed
by 1 USS Leerton 13 4b [Eee lesyontical Com*novenay [B94 € clos son feo
Commi mioosnrs Red St GET WHY LTT OX J Reanch Ta need ¢ thio Yag of application
“ yen! ad iron . ANA Vane ,] 38 USCA \Q5 \fo Vw immineat dangar of Barrons Apery: :

| J win the Eastern men piliny Nut andisan agp no parake

| Verve vathan 3@ 086 Secmon BHO) 2) fecause itt is wwe the avant gir
| TMse to twin claim, WY amendet q oI 7 cv 1G, \9- 40204 and + Jos +o Fi inedopuah
| oll, M1a{onim beginning q. |

 

Requorting vader 1G USC 3636 Prinenar rateme ord fi a0 othr rabie/ vail] remedy
| Aa Vrvolakuon § | Fodaned Roget Yn Vvw given 0 comoplaink,
UW nike CESe,k:d9-D-09383¢TH-KFC Document 2 Filed 08/29/19 Page 16 of 31 PagelD #: 18
Th no E astern Deatoter q Taxa

Dos Laster Grhere, Diann Hazteweacdk bosherits
Sweet pom
VS
Richwood P Leblanc Raad Living Ohon .
Covern on Gray Peto o t+ Governor Eafitivd
Pros dont Donald Taume Now Govennment Entitied

Hl E Laint ies .
Qs ies Travid Leste Grohosne 1838844 1s aad won Fim mertioncel Agce in
A P\iscarc o* the Stoke q Texo in the custedy Fexag Deport mur J Corrections.
He 1s Cucrantly confined Va Richa P Leblanc Vark in Bammont Tox, K 167

Nes \fE Diana Warlewogad Geohoe, Sweat pac \s mario nect tA th complornt, OO 4S

& USfody Albion New foo D2p atmo} Corraghons Albion New York,
| i dot apron ce , 449 AHO? travis nd Lett Taxod 16656.

|

6) LLL DeFendants |
Sp sanded Bal Livi ‘ag Shon is the 2 Clbiyg dinacor f He Strde f Fevoo

| Dagontmanr q Connectre: Nd, Ke \S Jaqally Mesponsi by for the overall Operofior
| ok he Daren} mewh And BOW vin dt: tution Vadw NV) yravrdiction lacluc)

py vchand P Lablane. whew plaints FE 5 Me CH | Con Fined. /
© candace Gray Mbbotr is The Governor q Tex Stabe 4 s Ke is psaspon di he

i Soda low claimy OMtras} 6 Sroka { Tewog , 4 Terao D.epontmneut Connsofioas
 Richond Leblanc Unik, S  Tean (reson System, Civil pyght violafi ous
She low Claim) / fecdered Codey Em yk Vislatop 5 Civil ry J, AimMrd »
= oarnoh hyman by 1 SyStematre fortune , for willane of + males in ‘sfate Pai non
Citreans f Stofa d Texray United § tages Amsco p[nisonws ge H eens, gues Wen/d,
0; - bole and af ren dauth , pos presant Fy vier » | is Lag ally rearponhi ble

Doeadank Poor chef Don bel Trump is Pres low United Stofen / Amen'cn he (3
Flewgono ble for aden colle) fnuley, $tohe ev clvny ievhawad ‘A Shake J, [2x0
Vo United Stahey ¢ Amana, d United Stoden gy Amerigo Woarchs i rvnert- y yrolihen J
Bqgarodh Veiled Stkan of Amen, Coucan mawt, Citicens i” Stole f Zax wy prises ye"
Tn Rex 00, 99 Thia Cuil aight Violation Ss” onder f nadolving Correcfty fet y is

 

  
Un choc $4845 10-0M0Q386THYKFG Document 2 Filed 08/29/19 Page 17 of 31 PagelD #: 19
Tr the Contern Distner of Texon

Dawid Lostec Gohove Diaan Kaz lennoc! Groharhe

 

 

 

JW racy
VS
q, mond PLoblane Baad Livingston
Governor Geag Abbott Govan ment Eat h en

 

 

Rows howt Dorald “Thom NON Govern ment Entit of

“leg oly reas pon bible , on hcharnd blablne Unit,

8 Datandant Goseunmart Entity 18 legality nerponaible Fon the eperatronyAfete lnvchn,
of Ri chord PLoblane Unik and for the welfare d all the Ww mated ian that
Pron) oh we II yrom tha dituoion d claims nfo Society 9 ove (hour /e/,

q NaFendank NON Gavaanmank Ewkitiag (S | eqallly neapondy My fo the Stale law y J he
Operon Rvchend P Lablane Unit aad jer tHe molto o y all inmode ia

Tank ni yevr , 00 welll rows Hud ditvotiow q Claim) raho Society, ou worl,

IO: each doelendian | iS Svad \odiv dually Wow in his officrel capacity» At all Ames

|
|
Maeakvoard ta Wid complaint Lah chafindlawr ackec! under the wien 7d Spoye. Jaw
1 Case 1:19-cv-00383-TH-KFG Document 2 Filed 08/29/19 Page 18 of 31 PagelD #: 20
J AW q OO Ceclsddy cal Metter thot J deamch hen the
Dit od hoo Appurmed J oven ad a poortion f avthon ity of Cherth ,
, : | ° uth ont aFion.
Ry Harn qd dao given a poschen q 4 ty OUR A con
Wore SRO ge ol ongoing ILOV-1WOG Alimiand mechomical Povices prdinume#s, ASSAL
madve loa vee Ars perso Aavided Me of hom mavdetly thod fo Kap juch pew

q Sota q Hod , QUA Mind - body Pactvoas, The head ny d thie page i) J
\atleaw, ink entersnr in ordcn to Stee my tH ing heuw / hot nad.

Bie d| Stolen Wood foviky J modyce ioFoinge monkb d a copy ght,
PLArr2r C aveLon d Com Muar cation | by in Moe f kK ~ K-37°Tep t both m -
Rv choad b Lebfanc Vouk of in moka Sta {S, o tho owt (te, Fe| Top thottem,
F 37 Top t bottom d Richard Pleblane Vat, 0 Falls Count | Tes a, Stake,

q ot aureroy q guilt, Franp ates, Crimes , blasphemy q bely Chodt,

| Sole \ ew vty 4 io inte to acc othay In edcane /qom ison, ad wet/

od ve baolday not entering <9 Seectly 1a te Heaven, Chwach, Ste shi of
| Tam J ¢

he | .

A. +S Wren q munrbeal Sp orton IN Re udhig n f Study ng human body Og S howe
PMeviously Wo cfhen a simelon wond po Cova y bot le(/4% ud50g ¢
qos, boy (4: IS Yo ShoAf do no UB Mighteousnagy is yodgamenf, 4s f°
\oky IT ao" J woo q Checking out book of d The endowrnge SySteon 4
we aan tel tow OM A IAI LIBINAZ 00 snot Substance - 13
| WN aM ‘re a Un SON Pcrovy visation Thin oo cl , “ ‘

| dlauveas - AS3AK madioleg i onl dnepalf damn VS a by 1 (0 | /o oo
vrs |

J haqan IEannina d Yovernons + fotocs DoLotians Y Adorfect porwr Khe ret,
Yo S$ Pn 0°° Faw Jum) on amth hove heen Keeping ¥ motected nem,

| Somaonw whe Geollowed us q life thay ne who am all f ou freedom cg a
fapsuyrdlesineg tos comtns| Tham by Acty Y dretion Ywtivn, Lo agatha
| will, per my [ife Aot to Fon wron el, 1M One of Koch Kom 1B XG FO

pel justi Fredic chhe S , Thor hen my protected Koz Lester O-oho Ky

rann Hazlewood (onohoShe Swuatpoo » 98 +t Non Baw sh man Ha ch uvoy, Hilbert F

Worry G roho Me ports oJ od foduy Phew We coMtnalla/ hy rle4] faa by,
pao (e mok 19 oud chest trtreat, % Oty oF nhenqitohle why

 
~ Case 1:19-cv-00383-TH-KFG Document 2 Filed 08/29/19 Page 19 of 31 PageID#: 21

Ose 0 fhat in yeations of mectum, 0g vl the itanip Ulafion 7 from pawing
by digastion , Qo phagus , Cnte food 15 swallowed the Stomac Fa kad oven, |
VSin4 Wusckeg Contractions +o mix The food wth 9 abdnve puis Con Faraing)
enzym4 such ad pepsin, whi Gn breaks down prokern «

wy Ther woes) +0 the Fin Sect on Ci he “small infesting called He

duodenum , Where Some, yy iced From tha Pancreas conminue the fen chown
q prokens bad can bo ky dnotos While OHS Wonk with bile fnom Abe lives
to bom down taky ,

Che wll infertine taud in alinodt atl d the pudniend The body need, The Lange.

investing Absorbs MolMene Feom the Motten that «5 left, Than 2xeretes the
W Adio, Fao Ye anus, The por bel Vela Conled We St ef the node a nol
WO Oto ar aly Sor hed duning digadtion to the liver,
A & <Kalanohion q Time Si fe Vadagianliny Sevence aad Mafung Hemabbody
612 HUM BA~A08354-ab p40 |- Isa. 4

VS 38344, q Rechond P Larlane tm + 3695 Em een) Raoumeut Tanto 77705
y I baany Cheid our, K- ~ 2% T q lo Caron,
|
|

©

a “43, hy S David Laster ors Wo HK,
Tw Th6ase fet? 1490883-4H, KEG uacument 2 Filed 08/29/19 Page 20 of 31 PageID#: 22
of The Ean -tern Distro of Tex ob

David Laatec Gro hose, D/ann Hazlewood Groho yw
Seat psn
VS

R schon Plablanc Bradt Living Ales

bovernsr Rick Pacey =» Gavennmout Sinf'hied

Veaordent Donald Trump NON Govennmant Enhitron

a n the fatnwotr | July aq AoNT Estelle, Hapa, Meclical repent / Raysn, a Edin ‘y t
Lopar CO, numar Rayon Aeen J anally penvbnaded, a) deen ef parvod q hme of

oenny napa J had Gini Rayon, Other, Lopez, Eden.

T woo schadvied Fon sane nana dwt KF and ondawd and dbtaind PRE A paper wo ll,
J og given OJ) denied , 00 J wad never town ovck Rayon had ginen Jo thot J
Would nok ba diseormianded agarmap qd poled prow,

a bh
| Fhe \rean q Dunn } Woe ds Nunse, Wait, q my MR qu aang: ard, rea) g 28%,
Bary 4 Bre Wousiny 0 Chonkesa Navbitz 14 Reynolds , IDJaeqo a Huns Jn
M8 Bat gf Conditren whine | covid nok heen mow d hk

Theva VS he one q The mapiob, July 24 ROY Estelle Sale Parson fe tune
J Wa Sarl phy sicnd Condi Hoy haia thin |

Lam Howie \o Nagent iw foamy \o WU wey hotter tatneyt bofone try salf
ko Prager | Ja Warn Nod, q Panchvmng j balay PArdecutedl,

oa woo Praveen by Staley Ar Onds L*¥ Goodall, Sat Valdez ; Mayon Rig Shy,
J las Pr nenkenod by 1 OD Othe <aomed to he Ane q Not A mech f paroonad
Fine thong h oven nmunvhal Co Tak Co Ndukw gimelag Spelhn¢ ah Othe
| Yovewn mek = nov 2nr isd wai) qd Noeclod onan ahing / m hips qn/
Wend q Pipe ON Pree by govern mented politico prow | Serle asticat
rarter Jue heomned f AM Wa Mout anew pf 0

The razed d deivans Co Gerlago and Co Rebollaa d Oto, Jue (repo nfosd
Thole) Migie of prblinky (BAA the Ag hir YO contnol the vse g ond Own
Nome Protons On Wiehe dnd to prewank domother Qeom com muluial hen
C 1:19-cy.00383-TH-KFG , Document 2 Filed 08/29/19 Page 21 of 31 PagelID#: 23
Unikerfa anes ISTrict Covnty g g

LN The Goothuca Didte sek of Taxad

Poviel Lerter Grshodike D tann Wazlwtod Grohesht
S Wsrs p20

NS

Rerond PLablanc Bro Living dfory
Govern mane onkinay
NON G evan rank cart ad

Ae | |
Y Conktave July a4 Foe \\e laci\ty , to Mrekawl Unet Tanner Colon ‘exon , ova
J woo tran d faced boat be[ ore Bye epam and netvoned Ivy IG ¢IS 2017
hen Be BRAM ,

at hod incident § mony laciduandy f Ongping Mane Jur reponted, un@on acjous
ony Van G2O5 covse aumbey 1838849 pongwwion a fine anm, On pom
BS %aA Caovse Ne IS4 JA 50 J woo haedgd tafonmotion 1708 fo ain 1 ghtI
mM corfect Decuaity WM Now Well uncle ptood J of MoI, Dbaadu of 128001,
| By Wi sword: Spiavky wi,
F wad honed Myview, Rusk Texoa , Continuing honomanet moutl an
emo ear, Sinitver | physical, alae Diann Harkwodt/ Grohosne Sweetpea, OfL@AS:

 

|

Thio J A ichond Ple blanc Unit naval Ail 3% 2014 Shove piled {2 AUR OW
DM. Chak Var when onnived Aenied ad, a J hove to fre by m ability
) t y my

ing Wond) to aver Qo $8, O+len) J am" of nr Nespond: fi lity J Ube, Aflounec
ol MY Mapordibility o

EL hove Ingquated fo Speak On a Steno yaphoy with OVI and woo dea'eet,
hey on going neklew o1 callous Indlajoune +o aight) have been comm: Heel,
EY inet q do}endont) Cunne nt prot lon) q July AZ acrig J AO Sench
unitive damages, Othen rh J nor ating ANYONE LICone 1 rm pra onotg Mme,
‘eo ongoing a woonghell Commuted ale Y In Correct tnanoa dation } fhovg ht w
Fone Aqar nor wy will | 1S Seen how tere commy bloophemy , iMmMvtable tras t,

Yoh 434 SWeodis o Soin and thoy thot Wonéhip Kean MM Won ohyp bi mn
in SpYas¥ and in tut,
Case 119 ev 00383 THEKES Document 2 Filed 08/29/19 Page 22 of 31 PagelID#: 24
Uniled Sdoden Di dtaver County
IW THE Eomtun Didimeu d Tex od

Doawich Labtec (Swhotu Dianna Hazlewood Gohelke

§ Wey pen

VS

ap have hool vay jaolous gooela heamlng US | Agana t my pase freow and

| f one nee Mahe) OO Diann Hazk wood beohoshg Swartpea mark fe say vi eo
Bgatnnt well, Roy Lad Grshoahg dur vine pfooed alno,

35 .

| J wood Ne haem Michal Unit hang chon P leblanc Vat Aoavmot Teun yf
Cunawt KOAOT 4 btolg 00 hagan FACT, and yf July 23 2014 being ol ane
doe,

Hew nglean Ae \dood WwonK Moy any on About QAr% CID HEV, ad Nay 13 gary
Bathe qd thuml iat ) Varo ¢ sig notvag TK ID, |
ae hod boa fron mod altar Wnivo x Moy, dlong, Uncongcrovs and 1p how J woo

Mover Wy (oven WINS, g K-14 bottam then moed K-2ST,
3%
Madonna Wy tf whe don KAmoys , Aeam vodtahl d her achens, won, OFaA IA

| Sffuahon saan 00 thay Vinew JF Davi Leper Grohoyhe, pana Ha clewooe
Grehoyhe 3 WALT len WL SO Ma oc | Roy (op) fen Grohosli gbno,

 

a) am hollowing d emotions Spiavtuod, wantal anguish, ack) aigarinnt oun 1d me
R Hind + Ghunch » ibs

J have fteported too staf] ; Affi viol) govan ment outibied , non government entitt if

Ul nn ae halpin anyone 2heane & IMPADON AL NL o Captain Not thowh, Sat Raminez,
} LtAndin Sgt Revd | CO Troy lor LO Chriote phe , Browh Cactur Cf, medal health farsals,
Cy q poenatoone hood! wonk | Sraf fy Pirocte, Mitchell, Duke, 6 tron may 7 ove hoon if,
Heovnidoh ‘J reported foo Jackson han bPK male, STG Rollins, Wea len Jan heim,

cyoss q JT) Stof| in trainin ' OJT" Chaowyh Communication | ered, Stations, Sy Stem sy
Yeling oom intron q Y bl , CO oa daty J thio df AW7. 90 ADT, 3S Aceves Laviel, Mychae|
a Me too Hert Daten foo O40, mponkiag STL, aloo IGP foo Clam Aicovion / aot,
OY From July, 3 3, O14 d olem'al this 15 ony impowtawt 9 he/ore oo,

im plamonks fon Lhoqpe Gey hing Uae | for apraar

Ey hibits fh I-7) ( \-d

|4
|
|
United Kase t-48-cy 003¢3-1-KFG Document 2 Filed 08/29/19 Page 23 of 31 PagelD #: 25

La the Eootern District of Bexay

Dovid Larter Geohoste Diana tazlonoad Grohowe
_ da Weekpon —

VS

Richard PLeblane—

IV Exhaustion oF Leqa | Ramadi 2g

| WR \ sare Daviel Lanter Groh ose used Hye Mrsonws GA RCV Mecedune ak

| Boer nas Foci \ ty ) Bort lath Skode dail Faaility | E she the Facthty, Sky ew Fachhy,

| Ni haa! Faci by ; Ridaand P Lobflanc Unit, to try aod solve the po hkem,

| Gone, ad OMA avelieations 4 Might utilized inaide pruson d/ewd, ofle,
QU side q (S509 | Camean Steno paphe © thor {sams naesled, rch ond PLebones
Cuda lousiny and Cy ste thy The reponky q hogar Marth 20 2O01Z, Date

| royo ond Rave | \S" 201% W once, Cormys AOVZ YONG, invest gator LD LolS 7

| Plaiets| Davicl Lasin Cohosie parsianded Fas q haginaing qf on yma Wielofiany g

| egy ay qd doke ynievanws J naference prom Monch ad 2013 fol connauf ohe
4 Jely dd 2014 4 violations and nevanus atl open 04 S Arec/ Mevane file

| q al) hor corsectly Qivin q clara OY Steno na phan s J OsMIS Camin of USL
pens, prcrwaes df Sale Racoon, ad wall ete d- LOR Ad, Camesa , apua won

Oy J reek ouksikt actow of obtarara y (ending, Tha fan pd
Crowe Ma. 5 eer Qer { her naecler/ Die, Lee altovnt Haponts phone 7 oftes,
t Jogol log po the / d and fon Koy Lister Gahare aos of hia pur f discsanmavt cS
howe offer ju dgamout ¢ achons,

 
LW Thcbbe teabSqvh0BOFHKEGmBocument 2 Filed 08/29/19 Page 24 of 31 PagelD #: 26
of The Eater Diatrict vi T2xnd

Dowcl Lonter Grhove , Dia na Hazloweooc! Crohowie

 

 

 

Swea-b pen
VS
R chon P Leblanc Baad bivingdlen
Gover or & ok Pore Gover nmowk Enki en
NON Go Menge E ‘

Prag dunk Donald Tromp.
Lagal Claims
UP aint Gr neailege and Ww COW ponale by reofendonce fara graph
Be, the E cclasiootreo! Marten, 04 Eccle aa ticol Controversy (829 Wotponvs Jones 60 vs
679 79%- ay 1871, this hn 9 a affect joom k-6 of Wentpholra Suhov/, Fells Courts Heed,
| aA peraucution a gana Jf David Laoben brohoShe , etd “ny pretoter een 1 § Diana be
Hazlewood) Geo hose Sumrtpen - Many Baughman Hazlewood = og thie who woe a
to toa J away from Schoo | , On Koy Laster Gohae coverac! Arye Avo,
- J INdOn pooode q Abd 7,20 , 135 pol cay 13.02, py) TA A a Conecting If Chaphorcy poly
— TDCS | SG Obligaked te feveren@s An Ecclaiantical Endonde ment TOC, ACA has
yA Chaplain Srpontmenr Dag Di yarto ay,
These oXLaA Sane Concunnawhy Rursoluba tr Ly 75% Leaislotuae ABT. 30 brocasly ars /* nels ov5
| Poo amnc Chagha rar oly a0 Bp 0) 0) “Taxon Beoond ; Crveni not vine B ins big
Poo y tel ur
— «BK NSA TPT AD 3.02 >3,04 3.40 Wenohyp Lawdan $oriphune noatler prsy er lagdar, Chor
— Condvetoly Choir mamber Musician, Chapel bnew member, Saccamenf Sarver , S2rmen
| Mardany, Prdantor,
: TMs 13.03, AD7,30, PDSa naquiged + rend and alide by obhgotions, CONV Sof'y on 5
| Vaxon qovann mew Cocke 2054, 0031) Taran fhulministnative Cove JO2, 2)
THOU Centred Voluntear Chaplias 19) addonf obey numbu 120 J
ayh ,
413% Making q Taxon Pasren Board [/-7- 03 f income poley Texog Busine cole
Yeomans code 5},00 3
The neade of d inten mapen Ccollecpegl, wren felacevsehror , Jpiatherd enh hbamuggt
S52 102) TS a, OA?z gavein mand cotkeg 00 J 559, 007 iNcwOorre of (ake emai ova
TDS hoo Collected abovt yeu he. corrected,
Y | ae
| Bap thy Hes 7A Holy Communion AD 1,30 Texao Penal Cole 39. 1/
. we b out | Sfectvony SeAiptuaed ia Chuadh = Sanctuany ~ Ex 19/17, NE 10/37,
x a6: g di: 4] S+lvke7 Acevug , Jeff J Sewi'en names, ginen Them JS, d4
Y Joly Pmole | Oth of Sf9ee, neele mak, Suripfune in Dirt; Stone Jf aoo.

 

 
Unitek SGhEo PtP UII F Document 2 Filed 08/29/19 Page 25 of 31 PagelD #: 27
TN The E ten Dinfevck {eum

Hazle wood Gabor

Poo ° an
yw d Lester cro 4 Dia 5 war Qon

NS

\V/ L egal Claims

5G. the Actions f Ceadeajoot cod matter q denied icant ty; mented zmoyronol, Spin tual, H4 Pe,

physic Inyyay | rnacio! discumi notion | Spintuad as mi notion, VSe o fone) hentia r,

mad novaianin dh arene horms “louse of batly ab} dh [foro Veo g body) Iynves Spoken
mail, names ddomed, delihude indoljerene , polit cof (0c) Cannot prrolect; modieol necdty,

| Ws oton unkly al SCAM! antec, qudratany awlial j Ai ght pubhialy 1 rrrvad joke moht, aainomty rg.

Grime victims righh) Pavan, j atedom of sqasrh, beating of mane, o” J David Lester Grohe Me

Drvann \ka zlewood Grohoyne, Ano d Koy Lanter Gohome haring abv sect jaom J younful,

 

Se ard Hroughy toon alobion Oqarnnk OWA will done jer Other pun pores, nbt- qoverene how syuphed/

| Wo VS j\ Bods Way | Bod 4 Amaham J Sgau ¢ Jacob Y HtWit-adonay JE Hove, Elohim, Hip ho ¢ Onegr
Lagioning ood LANA dy Lond j2avs Cha vot, Lmmanvel Emmanuel Yoohauor so 3 ]p V
| Tas ackions hoxsing Wont, Hyg q actions |eonnd bro Micheal Vark, now en Ruchend PAva/an
Ns, Nowood Albion ) oh PMESons, aie quabiry , heed | other Daomard Dije ¢ sidabhakd proce
bedag domed, Worm off@r | placing duan Alazp Yawnrarovs Moving \oty onguad
aan ‘olated Day pel Laskar Grohove Dianna \yaz le wood! GrshoMe , Roy Lory r GrahaShe ing Ja
Conokorxed Crvel ot Gavsvol puoi nhmnant ) ave pons, hamon able pact ation paiacy,
Bevel Moker ion ; rw VAGAL Gaver, Ldtoldhsh ment Cowse jTountaly amendment, Hi ghta
Prvalrotey ) WA Qous Cacartom peylonod ion Ok Tph gous land ose and ‘aatidytimal) cael
— P@eSENS OC, P)'HS Trond eds) AD.7,39 (7.35 | parluad to Motech, arcen dive fonw,
kW alow rorotyy q condi ron , Lanapona ble hoam there q owe Fedun
3m an Gad Codes q Stake oc Fade cal eni minal Colla and AVL ,
AGaNavahed Gamnk iby halt, {ate impernonabion ; bi vk ious Aare and addr,
i ‘\ Fehapadtyy Vhouans Anon oon = tiamutoably Yoon Kody will and Sev'n + q HA m)
& thon 4 RAHN Vi\e SOVAH) Drann Vaz woad Grokashe SWOLy (WO , Roy Laster Orahove q Vp
Sova, hom q Krdnagoing, Decoying | iovieshing ‘ hostage tains Ladi frovs tow oplnracy)
o'sStnuttion 4 ye, \ravd and Falne stolen, inteccsghal ef commun 'cesfion
MOM Son Freonon Sulpnensind action) WY domatic awd internodion of Feunon!hm, Haake
DARPA pbiblicod Deg ae Moaqoq y Nok Nod, mail Stoloin | mat} proud » Moadan§
Mom Qatas ovo (Felegortodion) J ronan Wowy halo paert, I€ dony dang, (jn ndUouS
 

i
i
|
|
i

8S

: a Cask 1:19-cv-00383-TH-KFG Document 2 Filed 08/29/19 Page 26 of 31 PageID#: 28
U nited Sokol Diaterct Counts
IN The Eootera Diatrit of Texod

Dowd Lonjec brohosite ) oan Hazleyveoel (scohove

s Witte O20
VS
Richond PLoblane Road Livingofon
Governmovr ovvth
NOW Governnunt entified

su Legal lam 5
J lnoliang, Can oe. done +o Any ONL § nor nN any Sin ; d hulong to Keel, Chaat Jaros Othe
bowing ask many 4 May Wino wi ywdqe, Hadvol og (cod dss pan dol dev, A), Calninof
Wrrhnns ood) 1A Stn rents | denad to cave J honm Jive nove used May Some thaoafencc/,

Toanoeorkodon Loe iMagad benve) activity Other paladed Cried , Pretune or vi eleo

Rap oy Aqarinary ony will done uncondudys aqarmat ota may, made Who,

Yeo ad comin Obscen by oh % OCF done to decoive NOE ack d walk having to walk
\o LConatk trom bag inovas YO Qn hanbortne key non dt; sold dtation \Conopi2ac ,
VAD VaATCrion ond nz allion , Muha \ Iplao phamny | bhaophemy q Holy Ghost; Qats o/onrg
Gor NO- USh, Woeld Thoovgh J Dovid Grohowae ) Dianna \tazle wood GrohoWe
Sungen , Roy Lasitn Groboshe M0 lonyed perrod d hame abvaod her horvay Chav bt 7%
rea Onia J Hig Woy \ wpoad 4 Hod, walk, J lootlsn to charm my “tol
Q\ Hoy By Woeady ww Qi Somecora decary “| Soni phy) Elijah, Jife dua nh
\eonty a Fadhans Yo Oaildeen q Vie SOriotune a Aim my \iGe Stolen ouny Brann
Wazl woe GCrolhoie Suck pen Roy Leste brahova to ecine q Hae MWony Bnughonan
Vrorla woods ‘A Pook, We Yoqrotan ; yer qin Ow Yu Shotk he (oogiven,

Under ro Constitution cmandaarhs of 1 anl yth se yeh gtd yt cl), human rught
WV hur Alwe Fedorc? Codes-nuws Teyoo Stale law, (row Violodion § f lvl mighty 1K

t

| \yow tn Waponaled ; o Who wie Ont by Mod) USA govennorent, Crvnch (por:

J Maar JQ Fey Bille to be ravonad Exody a3; 1-3 &S Lawhevs 6: /-7, | 4; /5-1%

| Savtanomy Worl 20 M+ VOiISHZ Me S517 -90, IN 13134) Bal 4 6178) mt7; 1a,

Tsao

EzaaTlidG, Rom Is 1B- 3A) | Pater di 13,14, 15, Bx Ali I2-14 Ali, Levao;/3,/ 8/6
) Voorn iH, INIT], INT], JNBi3d6, METiNY, ps3, proverbs $8140, |ComnBi/3
\eoaita HIT, [corsa 914, Phil Bilb , | Tin $218 Mook 3611-3, asi Davk 23-2, feorn 13! 5S, Tits 3/4
ATi di d4 | Many OrMW Scoriptunwd, Whole Wood, Music Jue wartten tnud oxpbnotion 7 whot J
Leb fo catth aneming J J Davvel Larter Gmbrosre; Dianna Wackvood brohorre Smurtpen , Ros

Lad Xen Grohore , thats @nem fo VS And to Cy ar, Vashave Aol y Amokom SS fA

awd Jn wh, Tro essen wed) Hod, Cot, Who Nod boo gun J fo ba ‘pel
A Vn won la, Srpostle - paghtk King Prectuatined, head, orrbele |M aay/um il nF aed9el
Case 1;19-cy-00383-TH-KEG , Document 2 Filed 08/29/19 Page 27 of 31 PagelD #: 29
Unrred Sed Vitter KEG, Documen ile age 270 age

| Ta You Eootemn ) Ota OF Tayo

Dowd Lepter Geohosle Vaan Hazlewood Grohovie
S vdaad(r

VS

\ J Lwin Slow ,
ones Neate ie (saver wah Ok 1 2)

Non alcl Thome No Goviin moh awrite

| cdl icol mgs, pools who follow 4 +o be given who sasaK {oom TY,nadio, Saved! .fovrce
Com Momecokion  Y.oa9 Ssortons ystems, +O Who Ho Know q J Dowd Ledbe ec

§ Geohorite Roy & Moon Vraziwoad Geohoshi Swuntaun fo nor hanm ws, 4 40 ones fovght

fain, on nocensl UAFairy Mx 10d, dow) mailurony | ouenomany, aot, prs soneny p J

| ikaw Yo hod Pray now , Ov acd Wl involved ia eanomam O,qonnod USit- world,

— oan 4 Sela, Xanevels ow\ Viney , Corea hovering Yah) immadhale Caloare d |

| \yosiaqe. From od COWeRndY ONL Cain daily q| OW \W, Vor nigger Wood (ds
URLS ‘by vo Seiasy om \\e 4 Sovanergry ow colons \ Hho J ayy y Ovthans ly Van

pown\\ ye Samay ; aie co cra | ryvonsuy ALaimed Tynovqh OW Vivian Chuecly

NS Gowan ner Vekoor, pros \oSd acounrola, ¢ Corierroohid Mose ! "© hound Nowe

| Masank, her Correct ooylum (or Roy LsakaG sherta, D ronn Vata wad Geohary 5

J Dowd Ladle, Grohoshy iE OL chanovaud) Nod, Omer Vo, by suf] olay nuction to Kang

WMH Vow (pom Aight), P oly gachs oven bor mary UNG On) compbossty joo to stop

aging VS OV VSing VS neoccectly, To bly od Chau Sos ack, peedin corte

oowdieod Filartiga v ‘Pana-Zeala b% Fad OI ad Cir 1969 Common weal th Pennoyltanien

OA FdA 1ORT Ja elm [IS YAVSC ISGO}] YAVSCIS 0A PREM our Fad Supps racclect,
ot Carkor Pe Con peitutle nol Rights Lewis vs Cony 51% US 34301 94%)

The daclowotion Hho the acd aad omissions dadenilaee hanwin violoted plaintiffs
right4 vada tho Conmkitution Ord lows q Pare United Stockes

\

 
 

 

Oy declonakion ark the acts and omissions dadsarhed heeain Vv olated plaiatités fie

| oly ae Vieni ony wad parmonerk Taye ncrion oO nUanin da\andonrs

_, Case 1:19-cv-00383-TH-KFG Document 2 Filed 08/29/19 Page 28 of 31 PagelD #: 30
United Stolen 0 ofict Couak
“LN The Eon tenn bi odacck q Taxa

| “Dov cl] Lona Grohow, D \anw raz wood Gopoe

s Wat Pan

NS

ma plankiF es have no Plain adagule oc complete namely at low to nec add
Ane Win ong S Clasuibed Narain , Plainiee joo hen aod will Continue bo be

\MIN&p onaloly in juned by he Conduct | Ane defendanks VAL THhid wount grein +$
Pow daclonatocy and Jajuactive Mabie) which Plaintifes Seak , otha than hostayed,

© Wo aekial will remedy Feds nil Violation Haid 19 mequedked for J David

Laden Groot, D rann \\azlemood OrhoMe Swab pon Roy Lorken Gohopite d 7 AXBY f

p AAG OVE | VS USS 36aG,
64 Prayer foo Rafuof

Whamwfore, plaintige raypacs{ully pays thot thea count eater judgement gory ple ‘ .
/
Under Yaa Constituhor and laws q the United Stakes, |
Yo Stoo Under

1% USC 1S1d Valvano v Memath 25 supp 408 Eowy 1970 Joatson V Di'ptnvct of Golumbia ary od
oa DE cin 2001, Jw regaled Correnk hosing Youle od om Michasll uni - ee rahe
Gn Now Govan ment ahr hao q Rejendtavd) , hfe cna Aeil 3 pond, hen on ‘e arn nan
Var, qandiiny ea ceanry novsing | dod) Rou ¢ Diane Warlewoad Gachoya protected Suaarpun Grow vi f

OYners, aloo Loot AOVL“ VS Briovarce Covord Letrs £3449 Cronodta vs Hina nano ened
aon SMosSAG~ lM ev7bd } on Wl Vey WG = \44036a, OF WO SB WOAZG SIO IOS —
Dawid Larker (scohowts 1$38S44 VS WS55SS400% Wondan Godwin, Baad Livingston, Bayan Collec,

Avo ano reinvoe ponnhed unaan Seer = }Qanngor) im = Conde lnavy - by Sap, Sips Ioff in pn nen
| argon due to whe 4 am q oachenw q Kod) Woy , O'S v4 bo tho May wscethay v Naw/ane
93% E Bd 430 CAPeie D001) Seok y Mehary S77 F 3d 4a bH 2004, Farmer Vv Baeman

BI US GaS BA, (1945) Gowwz y Vernon 255 F 3d IN 4™ cin 9001, Calhoun V Hoag ene
31d F3q W206 SHein Aor, Witte v Wiswnsin Dept of Corrections 434 F 3q /03/ 7 cin
A006 Aho Ym poclank to my Vite, Roy t Hazleneccl brohose Af otters , Benjamra V Ke rk 10d
F Supe dd 1S7 SDNY 2000, J request witnagaing +o -eloga Provahit onan Dlottory hear
OVUM nama and locotion Navicl Lester Grohosia 193S849 ofno, Richa Plobtanu Vaid
Mrvhakl Vat, Diana Hozle wood Grohorke <meta, Roy Laster Grohoit ,

f
Un nib SASS Poh HEP SES TH KEG Wocument 2 Filed 08/29/19 Page 29 of 31 PagelD #: 31
LN THe Eootacn Dintriee of Teyon

DaridLopten Grohoy \D tannw Harlewooel Geoho ska

3S wee baun

VS

| heceface, plaiiCe nedpacr|lly prays that thio count antec yegemmt gaankad pat EF
i Lev © i-7 q ro two ‘| Y p> VP an Cy qeme ya 4 pv
b

3

A declonodion tod Hw acts and omissions desarhed horera Vir lode-ef plant E65
nights vadec Tre Constitvhyian aad laws of the Unctecl Sfaxbes,

oY pare Non nany an peamaraiNr LA WACALON Onder ing cle fion dont f 2 hehe a”
theta 71.2000 ig obs qotecl position av tho nity te Stop the civil might s violation),
Va Veqod Charms gq my Vibe q Eccles onthe! Mother aus aimed at so every , United
STARS Ci Zend PALsonyy , PVE OV woald , thaovaln J David Larter Orehoshe,
Diann Warclewood GohosKe Sweatpen , OHMS, ei Committed ayarnar om Kean

om ORAS indwrdvatly } gn OLA ) ooo nt Dlony g Doel, Cniar Mayety, Sent,

| pfingcom q Heaven,

Lsanmch ben dolentavt $,

: OVA MAT 20k fi | Non Gonmnmert UNE TH 4), fot officio Capa ty and radivi'eluol ,

bicompensatocy al anraged \n dae ov OU q AY ON AT RACK ds fer daar

Uhorarly and srwrally,

MAAN oth ComPpandntary damanyen of, lo s\hy ao q Drabshtpes tfovndy- un fou nel,

| Tp. yuey Mrol on A issvey triable by jury

 

be Gn kine damage in Van amMaunr d Ay ard QOUA Arfentiont

1% lainniF€s Conk oa They duit
Tho addnronod mol thin covet dooms yest, propor and evitabde ,
Un \ Gaieckdboav Poe a THEKEG4 Document 2 Filed 08/29/19 Page 30 of 31 PagelD #: 2

— Dandladter Geoheshe Dianu Hazlewood Gobo
| Swank (an

| VS
- Raad Livin gator
Gee Abbott Govern Mout anti hw
Donald Trump Nev (evan met antihes

Dated July Ly aoly
Reapercdfuly Avbh mnfled
d Loaten Grohe yg 7 3645 FM3514 Baovanset A

Q cevond © Leblanc uu oom | ‘
comp! aint and hye by lon fy thot fa wmodle J

J hove noo the fore qorny
allaged Haein oe thul ovcert o fo matte) oflogod on intonmotion and

Lede} anh a0 jo thong dheltem them te he dre LD earthy undo, pannlty
q parry hod the |oreqorng is thue and] Lorre ,

EyouwRed od R, choad PLeblane
boaumont Texan 77705
July AF PONT

Yoru Lartey Prdure

Doviel Lasher Gro ho dhe
Case 1:19-cv-00383-TH-KFG Document 2 Filed 08/29/19 Page 31 of 31 PagelD #: 33

Donia Lestac GechoSte IS3BB44
Riclrond Pp Loblane Uns Kar “bie
BeIS EMV 35 14
Roe en ont Te don Nos dy

 
  
  

 
  
 

    
 

FOREVER) “sa yer the exergy ate. vronever SA Saree Ae eee FUsA
: : A gs e =s | iit oe _ 4 ;

     

|

(Fonsi / USA \ - : & —
jose ‘vs errs 4 usa [FOREVER J USA FOREVER / Dea CLOREVER FUSA

ig ‘ if

United States Dis dict Cound’ ie =

6 F The —E on tacr | Diotnict of EL, ge ee (USA.
Texod, Jack Brooks Zo
Fo denn) Building + US Count house cs / -

200 Willow St SEef@4
Baov mont “[2xod 77701

 

{

 

    

 

 

 

 

 

 

 

 

 

fs 3 go
— i lg 8 a 38 —
rs 5 | r a eae #7 ————
2° = B83 4 Cc >
rr E <= 553 le 4
3 ! a o5 ° — ov
=) z ‘ > 0 == oa
<= a i Ww <r a = ——— ——
: | |8els) § —-
2 EE © nN x ~ Pe SS FS
‘ 5 8 DQ ee | 8 a co —
Pm is 2 oO © = > = = =——S]T]} -f-
- BS @ oO £5 = a, < SSS o
a rs 3 2/5 ==
o- aia 2 2 ec >= a
wa = bs a C= 5)
o< ag £ ‘ 5 = > F - —
= 8 3% oO 5B Elo == >s
ny 5 . oc 4 440 oj SS wo
a. * é * Fs 52313 =— 8
a ——————e
| 8 sea SS at
{ . a germ SSS
iN uu ne —_ ,
os
